COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-022-CV
 
 
IN RE THOMAS CHRISTOPHER CARTER                                     RELATOR
 
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------




The court has considered
relator=s petition for writ of mandamus and prohibition, and motion for
temporary emergency relief, and is of the opinion that relief should be denied
because relator has an adequate remedy by appeal.  See In re Tex. Dep=t of Family and Protective Servs.,
No. 04-1043, 2006 WL 3691615, at *3-4 (Tex. Dec. 15, 2006) (orig. proceeding)
(op. on reh=g).  Because respondent signed the order of
termination on January 19, 2007, an accelerated appeal procedure is available;
thus, relator=s statement
of points is due to be filed in the trial court on or before February 5, 2007,
and his notice of appeal is due to be filed in the trial court no later than
February 8, 2007.  Tex. Fam. Code Ann. ' 263.405 (Vernon Supp. 2006); Tex.
R. App. P. 25.1(a), 26.1(b); Tex. Dep=t of Family and Protective Servs.,
2006 WL 3691615, at *3.  Accordingly,
relator=s petition for writ of mandamus and prohibition, and motion for
temporary emergency relief, are denied.
Relator shall pay all costs
of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL
B:  LIVINGSTON, J.;  CAYCE, C.J.; and DAUPHINOT, J.
 
DELIVERED:  January 22, 2007.




[1]See Tex. R. App. P. 47.4.